DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-20, 22, 23, 26 and 28-40 are pending. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2020 has been entered.
This application claims priority to provisional application 62/148,366 filed 4/16/2015. 

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:  Use of "the" indicates that a previously recited limitation is being referenced. Use of the article "the" creates connection amongst the claim limitations. In claim 17, line 3, “target gene” and “population” requires the article “the”. 
In claim 17, line 3, the term “providing” is not grammatically accurate. The practitioner is either “identifying” or “selecting” as opposed to providing. 
To be grammatically proper, claim 18 should use the same syntax.  The DNA binding domain protein (singular) is selected from “a” “protein” in each case. In other words, each of the listed proteins should be singular and be preceded by the article “a” or “an”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms "reverting”, “committing", “fast” and “slow” in claim 17 (and dependent claims) is a relative term which renders the claim indefinite.  The term "reverting”, “committing", “fast” and “slow” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Neither the claim nor the specification are clear to what the cell reverts or to what the cell commits. As it is not clear to what the cell reverts or commits, the art will be applied openly to any interpretation. As it is not clear when a rate migrates from fast to slow, it is not clear when the claimed requirement will be met. 

Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20, 22, 23, 26, 2832and 35-40 rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amendment states that the “the desired silencing and reactivation characteristic comprises partial committing” or “complete committing”. However, this is neither supported by the art or the specification. The MPEP teaches, “New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads). (see e.g. MPEP 2105). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 17-20, 22, 23, 26, 28-32, 37, 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naldini et al (US 20190032049; see entire document).
Naldini et al teach tunable silencing wherein KRAB or DNMT3B is fused to a DBD (see e.g. abstract) and introduced into a population of cells. Figure 1 shows that the DNA binding motif is 3’ of the promoter that is linked to a GFP protein. Binding occurs proximal to the 3’ end of the gene.  It is noted that claim 23 describes but does not limit claim 22 to an RNA. However, considering it as a required limitation, it is noted that all genes encode RNA. Meanwhile figure 1 appears to show an all or none effect. The rates seem to range from slow to fast (see figures i.e. 11). That KRAB would mediate fast silencing and partial commitment is a desired result that since the methods and components are the same would be assumed to be an inherent component of the method. 


Claims 17, 18, 20, 22, 23, 26, 28-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Backs et al (US 20070142285; see entire document).
Backs et al teach tunable silencing of a target gene wherein HDAC4 is fused to a DBD (see e.g. figure 3) and introduced into a population of cells. Figure 3 shows that the DNA binding motif is 3’ of the promoter that is linked to a GFP protein. Binding occurs proximal to the promoter and leads to reactivation. Induction is the result of a kinase inducer.  It is noted that claim 23 describes but does not limit claim 22 to an RNA. However, considering it as a required limitation, it is noted that all genes encode RNA. Meanwhile figure 3B appears to show an all or none effect. The rates seem to range from slow to fast (see figures i.e. 11). That EED would mediate fast silencing and fast reverting is a desired result that since the methods and components are the same would be assumed to be an inherent component of the method. 


Claims 17, 18, 20, 22, 23, 26, 28-32, 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haynes et al (JBC, 2011, pages 27176-27182; see entire document).
Haynes et al teach tunable silencing of a target gene wherein EED is fused to a DBD (see e.g. figure 3) and introduced into a population of cells. This construct represses expression from GAL4TK-luc (see Figure 2) shows that the DNA binding motif is 3’ of the promoter that is linked to a GFP protein. Binding occurs in the presence of inducer and is proximal to the promoter and leads to reactivation. It is noted that claim 23 describes but does not limit claim 22 to an RNA. However, considering it as a required limitation, it is noted that all genes encode RNA. Meanwhile figure 3B appears to show an all or none effect. The rates seem to range from slow to fast (see figures i.e. 11). That EED would mediate slow silencing and partial commitment is a desired result that since the methods and components are the same would be assumed to be an inherent component of the method. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA MARVICH/Primary Examiner, Art Unit 1633